Filed 9/21/16


         IN THE SUPREME COURT OF CALIFORNIA

THE PEOPLE                                    )
                                              )
                Plaintiffs and Respondents,   )
                                              )                    S048763
                v.                            )
                                              )
SERGIO DUJUAN NELSON                          )
                                              )             Los Angeles County
                Defendant and Appellant;      )           Super. Ct. No. KA019560
                                              )

____________________________________)


                       ORDER MODIFYING OPINION AND
                      DENYING PETITION FOR REHEARING
THE COURT:
        The majority opinion and the concurring and dissenting opinion in this matter
filed on August 15, 2016, are modified as follows, and the petition for rehearing filed
on August 30, 2016, is denied:
        On page 2 of the majority opinion, in the sentence beginning “Nelson parked
his bicycle,” the phrase “firing additional shots into the car” is replaced by the phrase
“firing again into the car.”
        On page 5 of the majority opinion, in the sentence beginning “Nelson walked
back to the car,” the phrase “fired two or three more rounds into it” is replaced by the
phrase “fired again into it.”
        On pages 35 to 36 of the majority opinion, in the sentence beginning “To
summarize,” the phrase “firing additional shots into the vehicle” is replaced by the
phrase “firing again into the vehicle.”



                                              1
       On page 44 of the majority opinion, in the sentence beginning “After ensuring
his victims were dead,” the word “them” is deleted.
       On page 2 of Justice Corrigan’s separate opinion, in the sentence beginning
“We also know from the testimony,” the phrase “returning to the car to shoot several
more times” is replaced by the phrase “returning to the car to shoot again.”
       These modifications do not change the judgment.




                                             2